Case 2:16-cr-00540-JMA-SIL Document 340 Filed 12/19/18 Page 1 of 1 PageID #: 4044
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
                                                    610 Federal Plaza
 LTG                                                Central Islip, New York 11722


                                                    December 19, 2018

 By ECF
 The Honorable Joan M. Azrack
 United States District Court Judge
 Eastern District of New York
 924 Federal Plaza
 Central Islip, New York 11722

               Re:    United States v. Mangano et ano.
                      Criminal Docket No. 16-540 (S-2) (JMA)

 Dear Judge Azrack:

                The government submits this letter to respectfully request that the Court grant
 the government three additional days within which to file its response to the defendant’s
 motion to dismiss the superseding indictment. If the request is granted, the government’s
 response will be filed on January 3, 2019, and the defendant’s reply brief on January 10, 2019.
 Both defendants consent to this request.

               Thank you for your consideration.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney


                                            By:                  /s/
                                                    Lara Treinis Gatz
                                                    Assistant U.S. Attorney
                                                    (631) 715-7913

 cc:    Kevin Keating, Esq.
        Matt Brissenden, Esq.
        John Carman, Esq.
        Sara Pervez, Esq.
